PER CURIAM:
William L. Morrell petitions for writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2000) motion. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court denied Mor-rell’s 28 U.S.C. § 2255 motion on September 13, 2006. Accordingly, while we grant Morrell’s request to proceed in forma pau-peris, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.